 



Exhibit 10.2

OSHKOSH B’GOSH, INC.
PENSION PLAN

As Amended and Restated on November 6, 2001

With Amendment effective as of December 31, 2002

Generally Effective: January 1, 1998 (unless otherwise stated)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
INTRODUCTION
        1  
 
           
CHAPTER I
  DEFINITIONS     1  
 
           
CHAPTER II
  ELIGIBILITY AND PARTICIPATION     10  
2.01
  Eligibility     10  
2.02
  Re-Employment     10  
2.03
  Exclusion of Collective Bargaining Employees     10  
2.04
  Change in Participant Status     10  
2.05
  Employees Not in Eligible Class     10    
CHAPTER III
  CONTRIBUTIONS     10  
3.01
  Employer Contributions     10  
3.02
  Funding Policy     11  
3.03
  Employee Contributions     11  
 
           
CHAPTER IV
  RETIREMENT BENEFITS     11  
4.01
  Normal Retirement Benefit     11  
4.02
  Early Retirement     12  
4.03
  Late Retirement     12  
4.04
  Non-Duplication of Benefit     13  
4.05
  Re-Employment     13  
 
           
CHAPTER V
  BENEFIT LIMITATIONS     13  
5.01
  Definitions     13  
5.02
  General Limitations     15  
5.03
  Less Than 10 Years     16  
5.04
  Limitations if Participant in Other Plan(s)     16  
 
           
CHAPTER VI
  PRE-RETIREMENT DEATH BENEFITS     17  
6.01
  Death Benefits     17  
6.02
  Death Benefit Limitations     17  
6.03
  Pre-Retirement Death Benefit for Surviving Spouse; Post-Retirement Death
Benefits     17  
 
           
CHAPTER VII
  OTHER TERMINATION AND VESTING     17  
7.01
  Full Vesting Dates     17  
7.02
  Vesting Schedule     17  
7.03
  Commencement of Benefits     18  
7.04
  Forfeiture     18  
7.05
  Resumption of Participation     18  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
CHAPTER VIII
  PAYMENT OF BENEFITS     18  
8.01
  Commencement of Benefits     18  
8.02
  Automatic Joint and Survivor Benefits     19  
8.03
  Optional Forms of Payment     20  
8.04
  Incidental Death Benefits     21  
8.04A
  New Minimum Distribution Regulations     22  
8.05
  Transfers     22  
8.06
  No Other Benefits     22  
8.07
  Direct Rollover     22  
 
           
CHAPTER IX
  DESIGNATION OF BENEFICIARY     24  
9.01
  Beneficiary Designation; Election of Non-Spouse Beneficiary     24  
9.02
  Priority If No Designated Beneficiary     25  
 
           
CHAPTER X
  TOP-HEAVY PROVISIONS     25  
10.01
  Provisions Will Control     25  
10.02
  Definitions     25  
10.03
  Minimum Accrued Benefit     28  
10.04
  Adjustment for Benefit Form Other Than Life Annuity     29  
10.05
  Nonforfeitability of Minimum Accrued Benefit     29  
10.06
  Minimum Vesting Schedules     29  
10.07
  Compensation Limitation     29  
 
           
CHAPTER XI
  AMENDMENT OF THE PLAN     30  
11.01
  Amendment by Employer     30  
11.02
  Conformance to Law     30  
11.03
  Merger, Consolidation, or Transfer     31  
 
           
CHAPTER XII
  TERMINATION OF THE PLAN     31  
12.01
  Right to Terminate     31  
12.02
  Termination Priorities     31  
12.03
  Reversion to Employer     32  
12.04
  Subsequent Benefit Payments     32  
 
           
CHAPTER XIII
  CLAIMS PROCEDURE     32  
13.01
  Written Claim     32  
13.02
  Claim Denial     32  
13.03
  Request for Review of Denial     33  
13.04
  Decision on Review     33  
13.05
  Additional Time     33  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
CHAPTER XIV
  CONTRIBUTION AND BENEFIT LIMITS TO HIGH PAID EMPLOYEES     33  
14.01
  When Applicable     33  
14.02
  Limitations     33  
14.03
  Limitations if Plan Amended     34  
14.04
  Alternate Limitations     34  
 
           
CHAPTER XV
  MISCELLANEOUS PROVISIONS     35  
15.01
  Reversion of Assets     35  
15.02
  Equitable Adjustment     35  
15.03
  Reasonable Compensation     35  
15.04
  Indemnification     35  
15.05
  Protection From Loss     35  
15.06
  Protection From Liability     36  
15.07
  Adoption of Rules and Procedures     36  
15.08
  Assignment of Benefits     36  
15.09
  Mental Competency     36  
15.10
  Authentication     37  
15.11
  Not an Employment Contract     37  
15.12
  Appointment of Auditor     37  
15.13
  Uniform Treatment     37  
15.14
  Interpretation     37  
15.15
  Plural and Gender     37  
15.16
  Headings     37  
15.17
  Expenses     37  
15.18
  Prevention of Escheat     37  
15.19
  Special Provisions Respecting Military Service     38  
15.20
  Participation of Affiliated Employers     38  
 
           
CHAPTER XVI
  EGTRRA PROVISIONS     38  
16.01
  Adoption and Effective Date of Amendment     38  
16.02
  Supersession of Inconsistent Provisions     38  
16.03
  Increase in Compensation Limit     38  
16.04
  Modification of Top-Heavy Rules     39  
16.05
  Direct Rollovers of Plan Distributions     40  

iii



--------------------------------------------------------------------------------



 



INTRODUCTION

     The validity, construction, and all rights granted under this Plan and
Trust will be governed, interpreted, and administered by the laws of the United
States under the Employee Retirement Income Security Act of 1974 (ERISA, as it
may be amended) and the Internal Revenue Code of 1986 (the Internal Revenue
Code, as it may be amended). However, regardless of the preceding, to the extent
that ERISA and/or the Internal Revenue Code do not preempt local law, the Plan
and Trust will be governed, interpreted, construed, and enforced according to
the laws of the State of Wisconsin.

     If the U.S. Department of Labor or the Internal Revenue Service, or both,
determines at any time that this Plan does not meet these requirements or that
it is being administered or interpreted in a manner inconsistent with these
requirements, the Employer may either make the appropriate amendments or
adjustments, or both, which may be retroactive, to correct the situation, or
terminate the Plan.

     If any provisions of the Plan and Trust are held to be invalid or
unenforceable, the remaining provisions will continue to be fully effective.

 



--------------------------------------------------------------------------------



 



CHAPTER I

DEFINITIONS

     1.01 Unless the context requires otherwise, the capitalized terms defined
below will have the following meanings throughout this Plan when capitalized:

     (a) Accrued Benefit means a Participant’s Normal Retirement Benefit earned
under the Plan payable at a Participant’s Normal Retirement Date based on his
Years of Benefit Service and monthly Compensation up to the date for which the
Accrued Benefit is being determined.

     Unless otherwise provided under the Plan, each Section 401(a)(17)
employee’s Accrued Benefit under this Plan will be the greater of the Accrued
Benefit determined for the employee under (1) or (2) below:

     (1) the employee’s Accrued Benefit determined with respect to the benefit
formula applicable for the Plan Year beginning on or after January 1, 1994, as
applied to the employee’s total years of service taken into account under the
Plan for the purposes of benefit accruals, or

     (2) the sum of:

     a. the employee’s Accrued Benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with Section
1.401(a)(4)-13 of the regulations, and

     b. the employee’s Accrued Benefit determined under the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the employee’s years of service credited to the employee for the Plan Years
beginning on or after January 1, 1994, for purposes of benefit accruals.

     A Section 401(a)(17) employee means an employee whose current Accrued
Benefit as of a date on or after the first day of the first Plan Year beginning
on or after January 1, 1994, is based on Compensation for a year beginning prior
to the first day of the first Plan Year beginning on or after January 1, 1994,
that exceeded $150,000.

     (b) Actuary is any person or firm selected by the Employer (as provided by
applicable law) to make calculations required by law or otherwise desired to be
made under the Plan. The Actuary is also responsible for calculating the
Actuarial Equivalents required by the Plan in accordance with generally accepted
actuarial principles. An Actuary may be removed by the Employer or resign at any
time by written notice.

     (c) Actuarial Equivalent. Two benefits are said to be Actuarial Equivalents
if they have the same present value as determined by the Actuary in accordance
with

 



--------------------------------------------------------------------------------



 



generally accepted actuarial principles applied in a uniform and
nondiscriminatory manner. The actuarial assumptions to be used in determining
Actuarial Equivalents are as follows:

     (1) For purposes of the small amount cash-out provision of Section 8.01
(relating to amounts not in excess of $3,500, changing to $5,000 on January 1,
2002) and for purposes of any lump sum payment which may become due because of
the pre-retirement death of the Participant, the actuarial assumptions to be
used shall be the “applicable mortality table” and the “applicable interest
rate.” The term “applicable mortality table” means the table prescribed by the
IRS from time to time under Section 417(e)(3) of the Code. The term “applicable
interest rate” means the annual rate of interest on 30-year Treasury securities
as published by the IRS for the second full calendar month preceding the
calendar month that contains the annuity starting date (distribution date).
However, at any time on or after July 1, 1998, the single sum distribution
payable under such small account cash-out provision or because of the
pre-retirement death of the Participant must be no less than the single sum
distribution calculated using the Unisex Pension 1984 Mortality Table and an
interest rate of 5.5%, based upon the Participant’s Accrued Benefit under the
Plan through June 30, 1997 and based upon the Participant’s age on the annuity
starting date (distribution date) or the date of death.

     (2) For purposes of any lump sum payment under the provisions of Section
8.03(d), excluding only any lump sum payment which may become due because of the
pre-retirement death of the Participant, the actuarial assumptions to be used
shall be the “applicable mortality table” and the “applicable interest rate,” as
such terms are defined in subsection (1) above.

     (3) For purposes of optional forms of payment, in circumstances other than
those covered by the special rules set forth in paragraphs (1) and (2) above,
the actuarial assumptions to be used are the Unisex Pension 1984 Mortality Table
and 5.5% interest; provided, however, that in no event may the interest rate
exceed the PBGC rates in effect at the date of distribution.

     (4) For purposes of the benefit increase covered in Plan Section 4.03, the
actuarial assumptions to be used are the Unisex Pension 1984 Mortality Table and
5.5% interest; provided, however, that in no event may the interest rate exceed
the PBGC rates in effect at the date of distribution.

     (d) Affiliated Employer. Affiliated Employer means each corporation which
is included as a member of a controlled group with the Employer, and trades and
businesses whether or not incorporated, which are under common control by or
with the Employer within the meanings of Sections 414(b) and (c) of the Internal
Revenue Code of 1986, or any amendments thereof. Further, the term shall include
any members of the same “affiliated service group” within the meaning of Code
Section 414(m) and any other entity required to be aggregated with the Employer
under Code Section 414(o).

2



--------------------------------------------------------------------------------



 



     (e) Annuity Starting Date means the first day of the first period for which
an amount is payable as an annuity or in any other form, all as provided in
Section 417(f) of the Code and regulations thereunder.

     (f) Beneficiary is the person or entity designated in Chapter IX to receive
any death benefits of a Participant which become payable under the Plan.

     (g) Break in Service shall mean as to any Participant who, as of
December 31, 1988 or earlier, had incurred a One Year Break in Service after
termination of employment. A One Year Break in Service means a Plan Year in
which the Employee does not complete an aggregate of more than 500 Hours of
Service with the Employer or Affiliated Employers.

     As to any Participant who, as of December 31, 1988 or earlier, has not
incurred a Break in Service under the rules then in existence, and as to
terminations of employment on and after January 1, 1989, a Break in Service
shall be any subsequently ending and consecutive five One Year Breaks in
Service.

     Special provisions with respect to military service are contained in
Section 15.19 hereof.

     (h) Code means the Internal Revenue Code of 1986, as amended and as it may
be amended.

     (i) Committee is the organization appointed by the Board of Directors of
the Employer (which may name itself as the Committee) for purposes of overseeing
the administration of the Plan, and performing any other duties specified in
this Plan. A Committee member may resign or be removed at any time by the Board
of Directors of the Employer by written notice. To assist it in its duties, the
Committee may employ agents or legal counsel.

     Any such Committee may in its regulations or by action delegate the
authority to any one or more of its members to take any action on behalf of the
Committee and as to such actions, no meetings or unanimous consent shall be
required. The Committee may also act at a meeting or by its unanimous written
consent. A majority of the members of the Committee shall constitute a quorum
for the transaction of business and shall have full power to act hereunder. All
decisions shall be made by vote of the majority present at any meeting at which
a quorum is present, except for actions in writing without a meeting which must
be unanimous. The Committee may appoint a Secretary who may, but need not, be a
member of the Committee. The Committee may adopt such bylaws and regulations as
it deems desirable for the conduct of its affairs. Any absent Committee member,
and any dissenting Committee member who (at the time of the making of any
decision by the majority) registers his dissent in writing delivered at that
time to the other Committee members, shall be immune to the fullest extent
permitted by law from any and all liability occasioned by or resulting from the
decision of the majority. All rules and decisions of the Committee shall be
uniformly and consistently applied to all persons in similar circumstances. The
Committee shall be entitled to rely upon the records of the Employer or any
Affiliated Employer as to information pertinent

3



--------------------------------------------------------------------------------



 



to calculations or determinations made pursuant to the Plan. A member of the
Committee may not vote or decide upon any matter relating solely to himself or
vote in any case in which his individual right of claim to any benefit under the
Plan is particularly involved. If, in any case in which a Committee member is so
disqualified to act, the remaining members cannot agree, then, the President of
the Employer will appoint a temporary substitute member to exercise all of the
powers of the disqualified member concerning the matter in which that member is
disqualified to act.

     In the event a dispute arises under the Plan and Trust, the Committee will
be the authorized agent for the service of legal process.

     (j) Compensation is the quotient of total wages, salaries, fees and other
amounts received for a particular Plan Year (without regard to whether or not an
amount is paid in cash) for personal services actually rendered in the course of
employment by the Participant from a Participating Employer to the extent that
the amounts are includable in gross income (or such Compensation paid or accrued
for Plan Years prior to January 1, 1991), and including any elective
contributions not otherwise includable in income under a Code Section 125
cafeteria plan or Section 401(k) plan, but excluding reimbursements or other
allowances, fringe benefits (cash and noncash, including, without limitation,
any income arising in connection with any stock options, restricted stock or
other equity based incentives relating to stock of the Employer), moving
expenses, deferred compensation and welfare benefits, divided by 12 (or the
number of actual completed calendar months for purposes of the first or last
Plan Years of employment).

     Effective as of January 1, 2001, for Employees who are salespersons
receiving any commissions during the Plan Year, no more than $50,000 of
Compensation while so employed (as adjusted under Code Section 414(q)(1)(C);
$54,480 in 1989, $56,990 in 1990, $60,535 in 1991, $62,345 in 1992, $64,245 in
1993, and $66,000 in 1994, 1995 and 1996, and changing for 1997 to the limit
represented in Code Section 414(q)(1)(B) which was $80,000, and as adjusted
thereafter) will be used for purposes of determining benefits under the Plan.
This restriction shall not apply to national account executives or sales
employees with a security code classification of 710.

     Notwithstanding any provision of the Plan to the contrary, prior to
January 1, 1989, “Compensation” will be determined under the terms of the Plan
then in effect; provided, however, that with respect to any Employee with an
Hour of Service after December 31, 1988, a special rule will apply. For any
given Plan Year commencing on or after January 1, 1989, if such Employee is not
a “Highly Compensated Employee” (within the meaning of Code Section 414(q))
during such Plan Year, then the five year average monthly Compensation will be
determined without regard to (i) the adjusted $50,000 limit provided above, and
(ii) the Compensation limitations that were applicable to salespersons under the
terms of the Plan as in effect prior to January 1, 1989, for each prior Plan
Year during which the Employee was not a Highly Compensated Employee.

4



--------------------------------------------------------------------------------



 



     However, for any Plan Year beginning after December 31, 1988, Compensation
in excess of $200,000 (as adjusted as permitted under Code Section 401(a)(17)
from time to time) shall be disregarded.

     In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, for Plan Years
beginning on or after January 1, 1994, the annual Compensation of each employee
taken into account under the plan shall not exceed the OBRA ‘93 annual
compensation limit. The OBRA ‘93 annual compensation limit is $150,000, as
adjusted by the Commissioner for increases in the cost of living in accordance
with Section 401(a)(17)(B) of the Internal Revenue Code. The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding
12 months, over which compensation is determined (determination period)
beginning in such calendar year. If a determination period consists of fewer
than 12 months, the OBRA ‘93 annual compensation limit will be multiplied by a
fraction, the numerator of which is the number of months in the determination
period, and the denominator of which is 12.

     For Plan Years beginning on or after January 1, 1994, any reference in this
plan to the limitation under Section 401(a)(17) of the Code shall mean the OBRA
‘93 annual compensation limit set forth in this provision.

     If Compensation for any prior determination period is taken into account in
determining an Employee’s benefits accruing in the current Plan Year, the
Compensation for that prior determination period is subject to the OBRA ‘93
annual compensation limit in effect for that prior determination period. For
this purpose, for determination periods beginning before the first day of the
first Plan Year beginning on or after January 1, 1994, the OBRA ‘93 annual
compensation limit is $150,000.

     However, for special rules with respect to the application of increases in
Compensation limits due to EGTRRA, reference is made to Section 16.03 of the
Plan.

     (k) Date of Employment means:

     (1) the day on which the Employee performs his first Hour of Service on or
after the date on which he is employed by the Employer or an Affiliated
Employer, or

     (2) the date on which the Employee performs his first Hour of Service on or
after the date on which he is re-employed following a Break in Service.

     (l) Disability is any impairment which arises before a Participant’s
termination of employment with the Employer or an Affiliated Employer which may
be expected to be of a long continued duration or which may be expected to
result in death and which prevents him from satisfactorily performing his duties
with the Employer or an Affiliated Employer. Determination of such Disability
will be made by a physician selected by the Committee.

5



--------------------------------------------------------------------------------



 



     (m) Early Retirement occurs on the first day of any month coinciding with
or next following the Early Retirement Date of a Participant in which he incurs
a Termination of Employment, provided he has not then attained his Normal
Retirement Date.

     (n) Early Retirement Date is the date on which the Participant has attained
the age of 60 and completed 5 years of Vesting Service.

     (o) Effective Date of the Plan is January 1, 1947. The Effective Date of
this amendment and restatement is January 1, 1998, unless otherwise provided
herein.

     (p) Employee is any person employed directly by the Employer or an
Affiliated Employer and for whom the Employer or an Affiliated Employer pays
Social Security taxes and who in each case is not excluded by the provisions of
Section 2.03 hereof relating to collective bargaining employees. “Leased
employees” as defined in Code Section 414(n) shall not be eligible to
participate in the Plan although it is recognized that such leased employees, if
any, must be treated as employees of the Employer or an Affiliated Employer for
purposes of certain nondiscrimination, coverage, and other rules under the Code.
Also excluded is any person who is classified by the Employer or an Affiliated
Employer as other than as an Employee, for the entire period of such
classification, without regard to any subsequent reclassification which may
occur by operation of law or otherwise.

     It is recognized that the definition of an eligible “Employee” was
significantly expanded as to certain classes of Employees (the “Newly Included
Group”) by amendment to this Plan effective as of January 1, 1989.
Notwithstanding any other provisions of this Plan, individuals in the Newly
Included Group shall have all past periods of service with the Employer counted
as Years of Eligibility and Vesting Service for purposes of this Plan. Such past
service shall also be counted as Years of Benefit Service for purposes of this
Plan, except for Years covered under another private defined benefit pension
plan sponsored by the Employer.

     (q) Employer is OshKosh B’Gosh, Inc. and any successor corporation by
merger, purchase, or otherwise.

     (r) Employment Year means a 12-month period following an Employee’s most
recent Date of Employment.

     (s) Hours of Service means any of the following hours (assuming a 190 hour
month for any Employee not employed on an hourly basis who works one hour during
the month):

     (1) Each hour for which an Employee is paid, or entitled to payment, for
the performance of duties for the Employer. These hours will be credited to the
Employee for the computation period in which the duties are performed; and

     (2) Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are

6



--------------------------------------------------------------------------------



 



performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence. No more than 501 Hours of Service
will be credited under this paragraph for a single computation period (whether
or not the period occurs in a single computation period). Hours under this
paragraph will be calculated and credited pursuant to Section 2530.200b-2 of the
Department of Labor Regulations which are incorporated herein by this reference;
and

     (3) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service will not
be credited both under (1) or (2) above, as the case may be, and under this
definition (3). These hours will be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement, or payment is made.

     For purposes of determining whether a One Year Break in Service has
occurred for participation and vesting purposes, an employee who is absent from
work (i) by reason of her pregnancy, (ii) by reason of the birth of a child of
the employee, (iii) by reason of the placement of a child in connection with the
adoption of the child by the Employee or (iv) for purposes of caring for the
child during the period immediately following the birth or placement for
adoption, Hours of Service shall be credited according to the following rule.
During the period of absence, the Employee shall be deemed to have completed the
number of hours that normally would have been credited but for the absence. If
the normal work hours are unknown, eight hours of service shall be credited for
each normal workday during the leave. Provided, however, the total number of
Hours of Service required by this paragraph to be treated as completed for any
period shall not exceed 501. The Hours of Service to be credited under this
Section shall be credited in the year in which the absence begins if such
crediting is necessary to prevent a One Year Break in Service in that year or in
the following year.

     Hours of Service will also be credited for any individual considered an
Employee under Section 414(n).

     If records of employment with respect to an Employee’s service with the
Employer before the effective date of this restatement are insufficient to
determine his exact Hours of Service, the Committee will make reasonable
estimates of said Hours of Service based on such records of employment. Any such
Hours of Service estimates will be made in a uniform, nondiscriminatory manner
and will be binding on all Employees.

     Hours of Service attributable to employment with the Employer and any
Affiliated Employer shall be counted for all purposes of this Plan, except for
the determination of Years of Benefit Service under Section 1.01(ii), which
credits only Hours of Service accrued while an Employee in the service of a
Participating Employer.

     (t) Joint and Survivor Annuity is an annuity for the life of the
Participant, with a survivor annuity for the life of a Participant’s spouse
which is 50% of the amount

7



--------------------------------------------------------------------------------



 



of the annuity payable for the life of the Participant and which is the
Actuarial Equivalent of the Normal Form of Benefit.

     (u) Non-Vested or Forfeited means that portion of a benefit to which a
Participant would not be entitled under Section 7.02 if he incurred a
Termination of Employment.

     (v) Normal Form of Benefit is a benefit payable monthly for the life of a
Participant with no benefits payable to a Beneficiary upon the Participant’s
death.

     (w) Normal Retirement Date is the first of the month coinciding with or
next following the Participant’s attainment of age 65. A Participant will be
fully Vested at age 65.

     (x) Normal Retirement Benefit is the monthly benefit described in
Section 4.01 payable beginning the first of the month following the Normal
Retirement Date.

     (y) Participant is an Employee who has met the eligibility requirements of
Chapter II.

     (z) Participating Employer means the Employer and any Affiliated Employer
authorized by the Employer to participate in this Plan, by extending the same to
such Affiliated Employer’s eligible Employees.

     (aa) Plan means the OshKosh B’Gosh, Inc. Pension Plan as it may be amended
from time to time.

     (bb) Plan Administrator is OshKosh B’Gosh, Inc.

     (cc) Plan Year is January 1 to December 31.

     (dd) Termination of Employment of an Employee for purposes of the Plan
shall be deemed to occur upon his resignation, discharge, retirement, death,
disability, failure to return to active work at the end of an authorized leave
of absence, or the authorized extension or extensions thereof, failure to return
to work when duly called following a temporary layoff, failure to return from
military service within the time prescribed by any law protecting employment
rights, or upon the happening of any other event or circumstance, which, under
the policy of the Employer or an Affiliated Employer, as in effect from time to
time, results in the termination of the employer/employee relationship.

     (ee) Trust means the OshKosh B’Gosh, Inc. Pension Trust as it may be
amended from time to time.

     (ff) Trustee is the person(s), corporation, or combination thereof, and any
duly appointed successor or successors, named as Trustee in the Trust document.

8



--------------------------------------------------------------------------------



 



     (gg) Trust Fund is the total of contributions made to the Trust, increased
by profits, income, refunds, and other recoveries received, and decreased by
losses and expenses incurred, and benefits paid.

     (hh) Vested is that portion of an Accrued Benefit to which a Participant
has a nonforfeitable right.

     (ii) Year of Benefit Service for an Employee means a Plan Year during which
he completes at least 1,000 Hours of Service in the employ of a Participating
Employer. In the event that a Participant is not employed for the entire Plan
Year, a partial Year of Benefit Service will be earned as follows:

          Number of Hours of Service     During a Plan Year   Year of Benefit
Service
1,000 or more
    1.0  
900 but less than 1,000
    .9  
800 but less than 900
    .8  
700 but less than 800
    .7  
600 but less than 700
    .6  
500 but less than 600
    .5  
400 but less than 500
    .4  
300 but less than 400
    .3  
200 but less than 300
    .2  
100 but less than 200
    .1  
less than 100
    0  

     Years of Benefit Service prior to January 1, 1984 will be determined
according to the provisions of the Plan in effect prior to January 1, 1984.

     Effective January 1, 1991, Employees at the Employer’s McEwen facility who
become Participants under Section 2.01 may earn a Year of Benefit Service or a
partial Year of Benefit Service under the above definition.

     (jj) Year of Eligibility Service is the Employment Year of an Employee,
provided he completes at least 1,000 Hours of Service during such Employment
Year. For an Employee who does not compete at least 1,000 Hours of Service in
his Employment Year, a Year of Eligibility Service is a Plan Year, starting with
the Plan Year next following his Date of Employment, during which he completes
at least 1,000 Hours of Service.

     (kk) Year of Vesting Service is any Plan Year, starting with the Plan Year
in which an Employee is hired by the Employer or an Affiliated Employer during
which such Employee completes at least 1,000 Hours of Service.

9



--------------------------------------------------------------------------------



 



CHAPTER II

ELIGIBILITY AND PARTICIPATION

     2.01 Eligibility. On and after January 1, 1989, each Employee of a
Participating Employer will become a Participant in the Plan the first of the
month coincident with or next following:

     (a) his attainment of at least age 21; and

     (b) his completion of one Year of Eligibility Service.

     Effective May 21, 1991, this Plan is merged with the OshKosh B’Gosh, Inc.
McEwen Hourly Employees’ Pension Plan (the “McEwen Plan”). Employees
participating in the McEwen Plan on May 20, 1991, will become Participants in
this Plan on May 21, 1991. Otherwise, Employees at the McEwen facility will
become Participants in this Plan as provided in this Section 2.01.

     2.02 Re-Employment. Notwithstanding the provisions of Section 2.01, any
Participant who terminated employment with a Participating Employer after the
effective date of this restatement, and is later rehired, shall again become
eligible to become a Participant on his most recent Date of Employment.

     2.03 Exclusion of Collective Bargaining Employees. An Employee who is
covered by a collective bargaining agreement to which a Participating Employer
is a party will not be eligible to participate in this Plan unless that
collective bargaining agreement specifically provides for coverage of such
Employees under this Plan.

     2.04 Change in Participant Status. In the event a Participant is no longer
a member of the eligible class of Employees and becomes ineligible to
participate, such employee will participate immediately upon returning to the
eligible class of Employees.

     2.05 Employees Not in Eligible Class. In the event an employee who is not a
member of the eligible class of Employees becomes a member of the eligible
class, such employee will participate immediately if such employee has satisfied
the minimum age and service requirements and would have otherwise previously
become a Participant.

CHAPTER III

CONTRIBUTIONS

     3.01 Employer Contributions. Upon advice from the Actuary, the
Participating Employers will contribute from time to time amounts sufficient to
fund the benefits under the Plan and Trust. Such contributions will be paid over
to the Trustees of the Trust Fund. To the extent any contributions are not
deductible under Code Section 404, such contributions shall be returned to the
Participating Employers.

10



--------------------------------------------------------------------------------



 



     3.02 Funding Policy. In order to implement and carry out the provisions of
the Plan and finance the benefits under the Plan, the Employer will establish
and maintain a funding policy with respect to the Trust Fund in a manner
consistent with applicable law.

     3.03 Employee Contributions. Employee contributions are not permitted under
this Plan.

CHAPTER IV

RETIREMENT BENEFITS

     4.01 Normal Retirement Benefit.

     (a) A Participant who retires from a Participating Employer on his Normal
Retirement Date is entitled to a monthly Normal Retirement Benefit, payable in
the Normal Form of Benefit, in an amount equal to the sum of 1% of the
Participant’s five-year average monthly compensation (the average of any five
consecutive Plan Years or if the actual number of such Years is less than five,
the average based on the number of completed months, which produce the highest
average) multiplied by his Years of Benefit Service.

     (b) A Participant who terminates from employment before January 1, 1992,
and who was transferred by the Employer from employment covered by another
pension plan of the Employer to employment covered by this Plan, will have his
retirement benefits calculated based on his Years of Benefit Service earned
after his date of transfer.

     (c) A Participant who terminates on or after January 1, 1992, but before
January 1, 1993, and who was transferred by the Employer from employment covered
by another pension plan of the Employer to employment covered by this Plan, will
have his retirement benefits determined as follows: the Normal Retirement
Benefit will be the greater of the amount determined under paragraph (a) of this
Section 4.01 (based on his Years of Benefit Service earned after his date of
transfer) or an amount equal to the product of (1) times (2), with such product
reduced by (3), as follows:

     (1) the unit benefit (e.g., the dollar amount that is multiplied by Years
of Benefit Service), as of the Employee’s Termination of Employment from this
Plan, payable from the plan under which the Employee was covered prior to the
transfer;

     (2) the Employee’s total Years of Benefit Service (including service under
the plan which the Employee was covered prior to the transfer);

     (3) the actual benefit payable from the plan under which the Employee was
covered prior to the transfer.

     (d) A Participant who terminates from employment on or after January 1,
1993, and who, before January 1, 1989, was transferred by the Employer from

11



--------------------------------------------------------------------------------



 



employment covered by another pension plan of the Employer to employment covered
by this Plan, will have his retirement benefits calculated based on all of his
Years of Benefit Service earned including employment covered by the other
pension plan.

     (e) A Participant who terminates on or after January 1, 1993, and who, on
or after January 1, 1989, was transferred by the Employer from employment
covered by another pension plan of the Employer to employment covered by this
Plan, will have his retirement benefits determined under paragraph (c) of this
Section 4.01.

     (f) The retirement benefits under this Plan of an Employee who is
transferred by the Employer from employment covered by this Plan to employment
covered by another pension plan of an Affiliated Employer, will be calculated up
to his date of transfer.

     (g) Effective May 21, 1991, this Plan and the McEwen Plan are merged. Any
Accrued Benefit earned under the terms of the McEwen Plan before May 21, 1991,
shall be payable under this Plan. The retirement benefits under this Plan
applicable to Employees at the Employer’s McEwen facility will be calculated
based on Years of Benefit Service on or after January 1, 1991. For the Plan Year
ending December 31, 1991, such Employees shall accrue a benefit equal to the
greater of the benefit accrued under this Plan (including all service on or
after January 1, 1991) or the benefit accrued under the McEwen Plan between
January 1, 1991 and May 20, 1991. For purposes of calculating a Participant’s
five year average monthly compensation for any Plan Year before January 1, 1991,
this Plan will take into account compensation earned under the terms of the
McEwen Plan then in effect.

     4.02 Early Retirement. A Participant who is eligible for Early Retirement
may retire from the employ of a Participating Employer at any time prior to his
Normal Retirement Date. Such Participant may elect to begin receiving his early
retirement benefit on or after his Early Retirement Date, subject to the
provisions of Section 8.01. For purposes of this Section 4.02, the amount of a
Participant’s early retirement benefit is equal to his Accrued Benefit. Such
benefit will be reduced to its Actuarial Equivalent for each month that benefits
commence before Normal Retirement Date.

     4.03 Late Retirement. If a Participant remains in the employ of a
Participating Employer after his Normal Retirement Date, unless an election to
the contrary is made under Section 8.01, his benefit payments will begin no
later than his Required Beginning Date, as defined in Section 8.01. The amount
of the benefit payable when such Participant actually retires from the employ of
a Participating Employer will be calculated in the same manner as the Normal
Retirement Benefit including Compensation and Years of Benefit Service after the
Participant’s Normal Retirement Date. Such benefit will be offset by the
Actuarial Equivalent of any benefit previously paid under this Plan to such
Participant.

     However, if a Participant remains in the employ of a Participating Employer
after his Normal Retirement Date, such Participant, upon his subsequent
retirement, shall have the value of his benefit in the Normal Form increased by
the Actuarial Equivalent of the monthly benefit in the Normal Form to which he
would have been entitled had he not continued in employment, for any month after
his Normal Retirement Date until the date that benefits actually commence. In

12



--------------------------------------------------------------------------------



 



the event of such Participant’s death while continuing in the employ of a
Participating Employer after his Normal Retirement Date, the Actuarial
Equivalent value of the additional benefit that would have been provided under
the preceding sentence shall be added to the value of his benefit for purposes
of any death benefit that may be payable under Chapter VI or VIII.

     4.04 Non-Duplication of Benefit. Under no circumstances will the benefit of
any Employee who has incurred a Termination of Employment and is later rehired
by a Participating Employer be greater than the benefit he would have received
if the Termination of Employment had not occurred and he had been continuously
employed. Upon such Participant’s later retirement or Termination of Employment,
the Participant’s Normal Retirement Benefit shall be reduced by the Actuarial
Equivalent of any benefit previously paid under this Plan to such Participant.

     4.05 Re-Employment. If a former Employee who is receiving benefits from the
Plan and Trust returns to the employ of the Employer or an Affiliated Employer,
his benefit payments shall continue uninterrupted.

CHAPTER V

BENEFIT LIMITATIONS

     5.01 Definitions. For purposes of this Chapter V, the capitalized terms
defined below will have the following meaning when capitalized:

     Annual Additions means the total of the following amounts, if any, which
are allocated to the Combined Accounts of a Participant:

     (a) Employer contributions (excluding Employer contributions arising from
an award of back pay by agreement with the Employer or by court order);

     (b) Amounts forfeited by non-Vested previous Participants;

     (c) Non-deductible voluntary Employee contributions; and

     (d) Any amount added to an individual medical account as defined in
Section 415(e)(2) of the Code which is part of a pension or annuity plan of the
Employer for the Participant (even if not in a defined contribution plan).

     For purposes of determining Annual Additions, a rollover contribution from
an IRA of a Participant, or from his account in the qualified retirement plan of
his previous employer will not be included.

     Average Compensation of a Participant is his Total Compensation during the
three consecutive Limitation Year period in which he earned a Year of Vesting
Service and which produces the highest average.

13



--------------------------------------------------------------------------------



 



     Combined Accounts means the total of all accounts of a Participant in all
of the Defined Contribution Plans of the Employer.

     Defined Benefit Plan is a retirement plan which does not provide for
benefits from an individual account of a Participant, but rather such benefits
are based on a benefit formula provided by the Plan.

     Defined Contribution Plan is a retirement plan which provides for an
individual account for each Participant and for benefits based entirely on the
balance of that account. The account balance is usually derived from
contributions, income, expenses, market value increases or decreases, and
sometimes non-Vested (Forfeited) amounts from Participants who terminate
employment before retirement.

     Employer means the employer that adopts this Plan. All members of a
controlled group of corporations (as defined in Section 414(h) as modified by
Section 415(h) of the Code), all trades or businesses (whether or not
incorporated) under common control (as defined by Section 414(c) as modified by
Section 415(h) of the Code), or all members of an affiliated service group (as
defined in Section 414(m) of the Code), will be considered a single employer for
the purposes of applying the limitations of this Chapter.

     Limitation Year is the Plan Year.

     Total Compensation includes a Participant’s earned income, wages, salaries,
and fees for professional service and other amounts received for personal
services actually rendered in the course of employment with an Employer
maintaining the plan (including but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips and bonuses) and excluding the following:

     (a) Employer contributions to a plan of deferred compensation which are not
included in the gross income of the Employee for the taxable year in which
contributed, or on behalf of an Employee to a simplified employee pension plan
to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;

     (b) Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

     (c) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

     (d) Other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of a 403(b) annuity contract (whether or not the contributions are
excludable from the gross income of the Employee). Notwithstanding the above
definition, from and after January 1, 1998, Total Compensation shall include any
elective deferral contributions (as defined in Code Section 402(g)(3)) and any
amounts contributed or deferred by the Employer at the election of the
Participant which are not included in the

14



--------------------------------------------------------------------------------



 



gross income of the Participant by reason of Code Section 125 or 457, and, from
and after January 1, 2001, by reason of Code Section 132(f).

     5.02 General Limitations. Under no circumstances will the total annual
benefits (which, for purposes of this Chapter means benefits payable in the form
of a straight life annuity, without ancillary benefits, or if payable in some
other form, the Actuarial Equivalent (computed using an interest rate of 5%) of
such form) derived from Employer contributions and payable under all Combined
Plans to a Participant who retires at or after the Social Security Retirement
Age (as defined in Code Section 415(b)(8)) exceed the lesser of the following
for any Limitation Year:

     (a) $90,000 (the “Dollar Limitation”) (effective on January 1, 1988, and
each January 1 thereafter, the $90,000 limitation above will be automatically
adjusted to the new dollar limitation determined by the Commissioner of Internal
Revenue for that calendar year. The new limitation will apply to Limitation
Years ending within the calendar year of the date of the adjustment.)

     (b) 100% of his Average Compensation (as defined in Section 5.01) (the
“Compensation Limitation”).

     If the annual benefit commences after the Social Security Retirement Age,
the benefit may not exceed the Actuarial Equivalent of a single life annuity
equal to the Dollar Limitation commencing on the Participant’s Social Security
Retirement Age. To determine Actuarial Equivalence after the Social Security
Retirement Age, in the preceding sentence, an interest rate assumption of 5%
will be used.

     If the annual benefit commences before a Participant’s attainment of his
Social Security Retirement Age, the Dollar Limitation applicable to such benefit
shall be reduced to an amount which is equal to a single life annuity commencing
at the same time which is the Actuarial Equivalent of a single life annuity
equal to the Dollar Limitation commencing on the Participant’s Social Security
Retirement Age.

     Notwithstanding the above, if the Participant was a Participant in a plan
in existence on July 1, 1982, the maximum permissible amount shall not be less
than the Participant’s accrued benefit as of September 30, 1983.

     Notwithstanding the foregoing provisions of this Section 5, if the maximum
limitations on retirement benefits, with respect to any person who was a
Participant prior to January 1, 1987 and whose retirement benefit (determined
without regard to any changes in the Plan after May 6, 1986 and without regard
to cost-of-living adjustments occurring after December 31, 1986) exceeds the
limitations set forth in this Section, then, for purposes of such Section and
Section 415(b) and (e) of the Code, the Dollar Limitations with respect to such
Participant shall be equal to such Participant’s retirement benefit as of
December 31, 1986; provided that such Participant’s retirement benefit did not
exceed the maximum limitation as in effect for all the Plan Years prior to
January 1, 1987.

     Regardless of anything to the contrary, the limitations described in
Section 5.02(a) and (b) above will not apply if the annual benefits of a
Participant under all Combined Defined

15



--------------------------------------------------------------------------------



 



Benefit Plans do not exceed $10,000 in the Plan Year or any prior Plan Year, and
if he has never been a Participant in any Defined Contribution Plan of the
Employer.

     5.03 Less Than 10 Years. If the annual benefit commences when the
Participant has completed less than ten years of Vesting Service with the
Employer, the limitations described in Section 5.02 will be reduced by 10% for
each Year of Vesting Service less than ten.

     5.04 Limitations if Participant in Other Plan(s). If a Participant is also
a Participant in a Defined Contribution Plan (or Plans) maintained by the
Employer, the decimal equivalent of the sum of the fractions determined as
follows for all Defined Benefit Plans and Defined Contribution Plans maintained
by the Employer in which he participates shall not exceed 1.0 for any Limitation
year:

     (a) A defined benefit fraction, the numerator being the projected total
annual benefits of the Participant under all Employer-sponsored Defined Benefit
Plans (whether or not terminated), and the denominator being the lesser of:

     (1) the product of 1.25 multiplied by $90,000 (or, if permitted by
applicable law, such other dollar amount as is specified annually by the
Secretary of the Treasury, or his delegate); or

     (2) the product of 1.4 multiplied by the Participant’s Average
Compensation.

     (b) A defined contribution fraction, the numerator being the sum of the
actual Annual Additions to the Participant’s Combined Accounts under all Defined
Contribution Plans (whether or not terminated) maintained by the Employer for
the current and all prior Limitation Years, and the denominator being the sum of
the lesser of the following amounts determined for such Limitation Year and all
prior Limitation Years of the Participant’s service with the Employer
(regardless of whether a Defined Contribution Plan was maintained by the
Employer):

     (1) the product of 1.25 multiplied by $30,000 (or, if greater, one-fourth
of the Dollar Limitation in effect under Code Section 415(b)(1)(A)); or

     (2) the product of 1.4 multiplied by 25% of his Total Compensation for such
Limitation Year.

     In the event the projected annual benefits of a Participant under all
Defined Benefit Plans cause the total of the fractions determined under (a) and
(b) above to exceed 1.0, the annual benefits under the Employer-sponsored
Defined Benefit Plans will be reduced to the extent necessary so that the sum of
the defined benefit plan fraction and defined contribution plan fraction do not
exceed 1.0.

     From and after January 1, 2000, the special limitations set forth in this
Section 5.04 shall no longer apply.

16



--------------------------------------------------------------------------------



 



     5.05 Applicable Mortality Table. This Section shall apply to distributions
with Annuity Starting Dates on and after December 31, 2002. Notwithstanding any
other Plan provisions to the contrary, the applicable mortality table used for
purposes of adjusting any benefit or limitation under Code Section 415(b)(2)(B),
(C) or (D) in this Chapter V is the table prescribed in Revenue Ruling 2001-62.

CHAPTER VI

PRE-RETIREMENT DEATH BENEFITS

     6.01 Death Benefits. Except as provided in Section 6.03 and Chapter VIII,
any death benefits payable under the Plan and Trust will be according to the
provisions of this Section 6.01.

     The Beneficiary of any Participant (including former Participants with
deferred vested benefits) who dies before his Annuity Starting Date will be
entitled to a lump sum death benefit, payable as soon as administratively
possible after the Participant’s death, equal to the present Actuarial
Equivalent value (as determined by the Actuary) of the Accrued Benefit of such
Participant on his date of death.

     6.02 Death Benefit Limitations. Except as provided in Sections 6.01, 6.03
and Chapter VIII, the Beneficiary or spouse of any Participant who dies will not
be entitled to any death benefit under the Plan and Trust.

     6.03 Pre-Retirement Death Benefit for Surviving Spouse; Post-Retirement
Death Benefits. Unless the Participant has designated someone other than his
spouse as the primary Beneficiary under the provisions of Section 9.01, the
death benefit payable to the spouse of a Participant (including a former
Participant with deferred vested benefits) who dies before his Annuity Starting
Date will be in the form of a single life annuity for the life of such spouse
which is the Actuarial Equivalent of the Accrued Benefit of such Participant.
The surviving spouse may elect to commence payment of such annuity within a
reasonable period after the Participant’s death. Absent an election by the
surviving spouse, payment of such annuity will start on the later of the
Participant’s date of death or the date when the Participant would have attained
age 62. The surviving spouse may also elect the lump sum death benefit specified
in Section 6.01 above in lieu of such annuity. If the Participant dies after
benefits have commenced under one of the forms specified in Chapter VIII, the
death benefits payable, if any, will be in accordance with the form of payment
then in effect.

CHAPTER VII

OTHER TERMINATION AND VESTING

     7.01 Full Vesting Dates. Upon the date of a Participant’s death, retirement
or incurrence of a Disability, he will be fully Vested in his Accrued Benefit.

17



--------------------------------------------------------------------------------



 



     7.02 Vesting Schedule. A Participant who has completed at least 5 Years of
Vesting Service and who terminates his employment with the Employer or an
Affiliated Employer for reasons other than death, Disability, or retirement will
be fully Vested in his Accrued Benefit. If a Participant terminates his
employment with the Employer or an Affiliated Employer for reasons other than
death, Disability, or retirement before he has completed 5 Years of Vesting
Service, he will not be Vested in any benefit in this Plan and his entire
Accrued Benefit will be forfeited.

     7.03 Commencement of Benefits. The payment of any Vested Accrued Benefit
determined under this Chapter will start on the date specified in Section 8.01,
and will be adjusted for either or both of the following reasons:

     (a) If payments start on a date prior to the Participant’s Normal
Retirement Date, such payments will be adjusted as specified in Section 4.02;

     (b) If payments are in a form other than the Normal Form of Benefits, such
payments will have an Actuarial Equivalent adjustment made.

     7.04 Forfeiture. Any Non-Vested Accrued Benefit determined under this
Chapter, or any other benefit forfeited by a Participant who dies but is not
eligible for death benefits under the Plan and Trust will be retained in the
Trust Fund and will be used to reduce the future Participating Employer
contributions to the Plan.

     7.05 Resumption of Participation. If an Employee returns to the employ of a
Participating Employer following a Break in Service, his Years of Vesting
Service and Years of Benefit Service which occurred before such Break in Service
will be aggregated with his Years of Vesting Service and Years of Benefit
Service occurring after such Break in Service if he also meets either of the
following requirements:

     (a) If he was Vested in some or all of his Accrued Benefit under this Plan
at the time his Break in Service occurred; or

     (b) Even if he was not Vested in his Accrued Benefit at the time of his
Break in Service, if the number of consecutive One Year Breaks in Service is
less than the Years of Vesting Service which occurred before such Break in
Service.

CHAPTER VIII

PAYMENT OF BENEFITS

     8.01 Commencement of Benefits. Unless a Participant elects in writing to
further defer the starting date of any benefit payable under the Plan and Trust,
benefits must begin to be paid within 60 days after the later of:

     (a) the last day of the Plan Year in which he attains age 65; or

18



--------------------------------------------------------------------------------



 



     (b) the last day of the Plan Year in which he incurs a Termination of
Employment.

     Effective January 1, 2000, and notwithstanding any other provisions of this
Plan but subject to the special rules pertaining to 5% owners and certain other
Participants set forth below, any benefit payable to a Participant shall
commence no later than the “Required Beginning Date” for a Participant under
Code Section 401(a)(9), as amended by the Small Business Job Protection Act of
1996, which is the April 1st of the calendar year following the later of (i) the
calendar year in which the Participant attains age 70 1/2, or (ii) the calendar
year in which the Participant retires or terminates service with the Employer or
an Affiliated Employer.

     However, any benefit payable to a Participant who is a more than 5% owner
of the “employer” as defined in Code Section 416 with respect to the Plan Year
ending in the calendar year in which such Participant attains age 70 1/2 shall
commence no later than the April 1st of the calendar year following the calendar
year in which such Participant attains age 70 1/2, even if he has not separated
from service as of such date.

     Further, any Participant continuing in the service of the Employer or an
Affiliated Employer who attained age 70 1/2 after December 31, 1996 but before
January 1, 2000 shall have an option to elect either to begin receiving benefits
starting no later than April 1st of the calendar year following the calendar
year in which such Participant attains age 70 1/2 or to defer the commencement
thereof (and, if applicable, to stop the current receipt of benefits) until
retirement or termination of service. Any distribution of benefits that was
being made to such a Participant in the Joint and Survivor Annuity form may be
stopped under the preceding sentence only if consent of the person who was such
Participant’s spouse when the benefit payments initially commenced is obtained
and such consent acknowledges the effect of the election to stop. Any
commencement or recommencement of benefits starting after retirement or
termination of service of a Participant who has elected to defer (and, if
applicable to stop the current receipt of benefits) shall be subject to all of
the provisions of Section 8.02 dealing with the mandatory Joint and Survivor
Annuity form of distribution for married Participants and the single life
annuity form for single Participants and the circumstances under which some
other form of distribution may be elected.

     Any Participant who incurs a Termination of Employment and who later
attains the age specified as an Early Retirement Date may elect in writing to
the Committee to have his benefit payments begin at any time following such age.
Once such election is made, benefit payments must begin within 60 days after the
date specified in the election.

     Notwithstanding any provision of the Plan to the contrary, if the Vested
portion of the Accrued Benefit of a Participant who terminates, retires, or dies
does not exceed $3,500, or, from and after January 1, 2002, $5,000, the Vested
Accrued Benefit shall be distributed in the form of a single sum cash
distribution as soon as practicable following the Participant’s termination.

     If a distribution is one to which Sections 401(a)(11) and 417 of the
Internal Revenue Code do not apply, such distribution may commence less than
30 days after the notice required under Section 1.411(a)-11(c) of the Income Tax
Regulations is given, provided that:

19



--------------------------------------------------------------------------------



 



     (a) the Plan Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option), and

     (b) the Participant, after receiving the notice, affirmatively elects a
distribution.

     8.02 Automatic Joint and Survivor Benefits. Unless an optional form of
benefit is selected pursuant to a qualified election within the 90-day period
ending on the Annuity Starting Date, a married Participant’s Vested Accrued
Benefit will be paid in the form of a Joint and Survivor Annuity. A qualified
election is a waiver of a Joint and Survivor Annuity. The waiver must be in
writing and must be consented to by the Participant’s spouse. The spouse’s
consent to a waiver must acknowledge the designation of a specific alternative
beneficiary in writing signed by the spouse and witnessed by a Plan
representative or notary public. Notwithstanding this consent requirement, if
the Participant establishes to the satisfaction of a Plan representative that
such written consent may not be obtained because there is no spouse or the
spouse cannot be located, waiver will be deemed a qualified election. Any
consent necessary under this provision will be valid only with respect to the
spouse who signs the consent, or in the event of a deemed qualified election,
the designated spouse. Additionally, a revocation of a prior waiver may be made
by a Participant without the consent of the spouse at any time before the
commencement of benefit. The number of revocations shall not be limited.

     In the case of a Joint and Survivor Annuity as described above, the
Committee shall provide each Participant within a reasonable period under
applicable regulations (currently, not less than 30 and no more than 90 days)
prior to the Annuity Starting Date a written explanation of:

     (a) the terms and conditions of a Joint and Survivor Annuity;

     (b) the Participant’s right to make and the effect of an election to waive
the Joint and Survivor Annuity form of benefit;

     (c) the rights of a Participant’s spouse; and

     (d) the right to make, and the effect of, a revocation of a previous
election to waive the Joint and Survivor Annuity. If the Participant, after
having received the above written explanation, affirmatively elects a form of
distribution (with spousal consent if the form is other than the Joint and
Survivor Annuity), the Plan may treat such election as a waiver of any remaining
portion of the 30-day notice period, provided the distribution does not commence
before the expiration of a 7-day period beginning the day after the Participant
has received the above written notice and other requirements of applicable
regulations are satisfied.

     Unless an optional form of benefit is selected, an unmarried Participant’s
Vested Accrued Benefit will be paid in the form of a single life annuity under
Section 8.03.

20



--------------------------------------------------------------------------------



 



     8.03 Optional Forms of Payment. Except where a Joint and Survivor Annuity
is required by Section 6.01 or Section 8.02, all benefit payments will be made
in the Normal Form of Benefit unless the Participant (or his Beneficiary, if he
is deceased) selects in writing one, or a combination of, the following optional
forms of benefits:

     (a) life income annuity;

     (b) a joint and survivor annuity providing a survivor benefit to any
Beneficiary which is at least 50% but not greater than 100% of the Participant’s
benefit;

     (c) a term certain annuity for 120 months, or 180 months;

     (d) a lump sum payment, but only if Termination of Employment is due to
retirement, death, or Disability.

     (e) if the Participant was employed at the McEwen facility, then he or his
Beneficiary may select a life annuity with 120 or 180 monthly benefits
guaranteed.

     Any benefit payable in a form other than the Normal Form of Benefit will be
the Actuarial Equivalent of the benefit which would have been payable in the
Normal Form of Benefit.

     Any annuity contracts which may be purchased to provide Plan benefits will
be nontransferable.

     8.04 Incidental Death Benefits. Regardless of any statement (with the
exception of Section 8.02) to the contrary, the ability of any Participant or
any Beneficiary to select the timing and method of a distribution option will be
limited by the following provisions:

     (a) If the Participant’s entire interest is to be distributed in other than
a lump sum, then the amount to be distributed each year must be at least an
amount equal to the quotient obtained by dividing the Participant’s entire
interest by the life expectancy of the Participant or joint and last survivor
expectancy of the Participant and designated Beneficiary. Life expectancy and
joint and last survivor expectancy are computed by the use of the return
multiples contained in Section 1.72-9 of the Income Tax Regulations. For
purposes of this computation, a Participant’s life expectancy may be
recalculated no more frequently than annually, however, the life expectancy of a
nonspouse Beneficiary may not be recalculated. If the Participant’s spouse is
not the designated Beneficiary, the method of distribution selected must satisfy
the minimum death incidental benefit requirements of Section 1.401(a)(9)-2 of
the regulations which are incorporated herein by this reference.

     (b) If the Participant dies after distribution of his or her interest has
commenced, the remaining portion of such interest will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant’s death.

     (c) If the Participant dies before distribution of his or her interest
commences, the Participant’s entire interest will be distributed no later than
five years after the

21



--------------------------------------------------------------------------------



 



Participant’s death except to the extent that an election is made to receive
distribution in accordance with (1) or (2) below:

     (1) If any portion of the Participant’s interest is payable to a designated
Beneficiary, distributions may be made in substantially equal installments over
the life or life expectancy of the designated Beneficiary commencing no later
than one year after the Participant’s death;

     (2) If the designated Beneficiary is the Participant’s surviving spouse,
the date distributions are required to begin in accordance with (1) above shall
not be earlier than the date on which the Participant would have attained age 70
1/2, and, if the spouse dies before payments begin, subsequent distributions
shall be made as if the spouse had been the Participant.

     (d) For purposes of 8.04(c) above, payments will be calculated by use of
the return multiples specified in Section 1.72-9 of the regulations. Life
expectancy of a surviving spouse may be recalculated annually, however, in the
case of any other designated Beneficiary, such life expectancy will be
calculated at the time payment first commences without further recalculation.

      (e) For purposes of this Section 8.04, any amount paid to a child of the
Participant will be treated as if it had been paid to the surviving spouse if
the amount becomes payable to the surviving spouse when the child reaches the
age of majority.

     8.04A New Minimum Distribution Regulations. With respect to distributions
under the Plan made on or after April 1, 2001 for calendar years beginning on or
after January 1, 2001, the Plan will apply to minimum distribution requirements
of Section 401(a)(9) of the Code in accordance with the regulations under
Section 401(a)(9) that were proposed on January 17, 2001 (the 2001 Proposed
Regulations), notwithstanding any provision of the Plan to the contrary. If the
total amount of required minimum distributions made to a Participant for 2001
prior to April 1, 2001 are equal to or greater than the amount of required
minimum distributions determined under the 2001 Proposed Regulations, then no
additional distributions are required for such Participant for 2001 on or after
such date. If the total amount of required minimum distributions made to a
Participant for 2001 prior to April 1, 2001 are less than the amount determined
under the 2001 Proposed Regulations, then the amount of required minimum
distributions for 2001 on or after such date will be determined so that the
total amount of required minimum distribution for 2001 is the amount determined
under the 2001 Proposed Regulations. This amendment shall continue in effect
until the last calendar year beginning before the effective date of the final
regulations under Section 401(a)(9) of the Code or such other date as may be
published by the Internal Revenue Service.

     8.05 Transfers. The Plan will not accept the transfer into the Trust Fund
of IRA’s or distributions to Participants from other retirement plans.

     8.06 No Other Benefits. Except as provided in Chapter XII, no payments
shall be made from the Plan and Trust to a Participant except for retirement,
death, Disability, or other Termination of Employment.

22



--------------------------------------------------------------------------------



 



     8.07 Direct Rollover.

     (a) This Section applies to distributions made on or after January 1, 1993.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

     (b) Definitions

     (i) Eligible Rollover Distribution: An Eligible Rollover Distribution is
any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:

     1) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten years or more;

     2) any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code;

     3) the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities);

     4) returns of Section 401(k) elective deferrals that are returned as a
result of the Section 415 limitations;

     5) corrective distributions of excess contributions, excess deferrals, and
excess aggregate contributions, together with the income allocable to these
corrective distributions;

     6) loans treated as distributions under Section 72(p) and not excepted by
Section 72(p)(2);

     7) loans in default that are deemed distributions;

     8) a distribution less than $200;

     9) for distribution made from and after December 31, 1999, any amount which
is a hardship distribution under Section 401(K)(2) of the Code; and

     10) similar items designated by the IRS in revenue rulings, notices, and
other guidance of general applicability.

23



--------------------------------------------------------------------------------



 



     (ii) Eligible Retirement Plan: An Eligible Retirement Plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the Distributee’s Eligible Rollover
Distribution. However, in the case of an Eligible Rollover Distribution to the
surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.

     (iii) Distributee: A Distributee includes an Employee or former Employee.
In addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employees’ spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are Distributees with regard to the interest of the spouse or
former spouse.

     (iv) Direct Rollover: A Direct Rollover is a payment by the Plan to the
Eligible Retirement Plan specified by the Distributee.

CHAPTER IX

DESIGNATION OF BENEFICIARY

     9.01 Beneficiary Designation; Election of Non-Spouse Beneficiary. Each
Participant may name or change the name of his Beneficiary(ies) who will receive
any death benefits payable under Chapters VI or VIII of the Plan. However, any
designation by a married Participant of someone other than his spouse as the
primary Beneficiary for any pre-retirement death benefit payable under
Section 6.01 of the Plan is an election to waive the pre-retirement surviving
spouse death benefit under Section 6.03 and must be made by the Participant in
writing during the election period described below and shall not be effective
unless:

     (a) the Participant’s spouse consents in writing to the election;

     (b) the election designates a specific alternate Beneficiary, including any
class of Beneficiaries or any contingent Beneficiaries, which may not be changed
without spousal consent (or the spouse expressly permits designations by the
Participant without any further spousal consent);

     (c) the spouse’s consent acknowledges the effect of the election; and

     (d) the spouse’s consent is witnessed by a plan representative or notary
public.

     If it is established to the satisfaction of a plan representative that such
written consent may not be obtained because there is no spouse or the spouse
cannot be located, a waiver will be deemed a qualified election.

24



--------------------------------------------------------------------------------



 



     The election period to waive the pre-retirement surviving spouse death
benefit begins on the first day of the Plan Year in which the Participant
attains age 35 or the date of the Participant’s termination of service, if
earlier, and ends on the date of the Participant’s death. An earlier waiver
(with spousal consent) may be made, but it will become invalid at the beginning
of the Plan Year in which the Participant attains age 35 or the date of a vested
Participant’s termination of service, if earlier. However, a new waiver and
consent form may be signed thereafter at any time during the election period.

     With regard to the election, the Committee shall provide each Participant
within the applicable period, with respect to such Participant (and consistent
with regulations), a written explanation of the pre-retirement surviving spouse
death benefit containing comparable information to that required pursuant to
Section 8.02. For the purposes of this paragraph, the term “applicable period”
means, with respect to a Participant, whichever of the following periods ends
last:

     (a) The period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

     (b) One year ending after the individual becomes a Participant;

     (c) One year ending after the Plan no longer fully subsidizes the cost of
the pre-retirement surviving spouse death benefit with respect to the
Participant; or

     (d) One year ending after Code Section 401(a)(11) first applies to the
Participant.

     Notwithstanding the foregoing, notice must be provided within a reasonable
period ending after separation from service in the case of a Participant who
separates before attaining age 35. For this purpose, the Committee must provide
the explanation within a period beginning one year before the separation from
service and ending one year after such separation. If such a Participant
thereafter returns to employment with a Participating Employer, the applicable
period for such Participant shall be redetermined.

     9.02 Priority If No Designated Beneficiary. If there is no Beneficiary
designation form on file, or if the designated Beneficiary(ies) predeceases the
Participant, benefit payments required under the Plan and Trust to be payable on
death to the Beneficiary(ies) will be distributed in the following order of
priority:

     (a) to the surviving spouse; or if none

     (b) to the surviving issue (per stirpes and not per capita); or, if none

     (c) to the surviving parents equally, or, if one is deceased, to the
survivor of them; or, if none

     (d) to the estate of the Participant.

25



--------------------------------------------------------------------------------



 



CHAPTER X

TOP-HEAVY PROVISIONS

     10.01 Provisions Will Control. If the Plan is or becomes Top-Heavy in any
Plan Year beginning after December 31, 1983, the provisions of Chapter X will
supersede any conflicting provisions in the Plan.

     10.02 Definitions. For purposes of this Chapter X the following definitions
shall apply:

     (a) Employer: Means all Participating Employers and all Affiliated
Employers.

     (b) Key Employee: Any Employee or former Employee (and the Beneficiaries of
such Employee) who at any time during the Determination Period was:

     (1) an officer of the Employer having annual compensation from the Employer
greater than 1.5 times the amount in effect under Section 415(c)(1)(A) for any
such Plan Year;

     (2) an owner (or considered an owner under Section 318 of the Code) of one
of the ten largest interests in the Employer if such individual’s compensation
exceeds the dollar limitation under Section 415(c)(1)(A) of the Code;

     (3) a 5% owner of the Employer; or

     (4) a 1% owner of the Employer who has an annual compensation of more than
$150,000.

     The Determination Period is the Plan Year containing the Determination Date
and the 4 preceding Plan Years. The determination of who is a Key Employee will
be made in accordance with Section 416(i)(1) of the Code and the regulations
thereunder.

     (c) Top-Heavy Plan: For any Plan Year beginning after December 31, 1983,
this Plan is Top-Heavy if any of the following conditions exist:

     (1) If the Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not
part of any Required Aggregation Group or Permissive Aggregation Group of Plans.

     (2) If this Plan is a part of a Required Aggregation Group of plans but not
part of a Permissive Aggregation Group and the Top-Heavy Ratio for the group of
plans exceeds 60%.

     (3) If this Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

26



--------------------------------------------------------------------------------



 



     (d) Top-Heavy Ratio:

     (1) If the Employer maintains one or more defined benefit plans and the
Employer has not maintained any defined contribution plans (including any
Simplified Employee Pension Plan) which during the 5-year period ending on the
Determination Date(s) has or has had account balances, the Top-Heavy Ratio for
this Plan alone or for the Required or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the Present
Value of Accrued Benefits of all Key Employees as of the Determination Date(s)
(including any part of any Accrued Benefit distributed in the 5-year period
ending on the Determination Date(s)), and the denominator of which is the sum of
all Accrued Benefits (including any part of any Accrued Benefits distributed in
the 5-year period ending on the Determination Date(s)) determined in accordance
with Section 416 of the Code and the regulations thereunder.

     (2) If the Employer maintains one or more defined benefit plans and the
Employer maintains or has maintained one or more defined contribution plans
(including any Simplified Employee Pension Plan) which during the 5-year period
ending on the Determination Date(s) has or has had account balances, the
Top-Heavy Ratio for any Required or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of account
balances under the aggregate defined contribution plan or plans for all Key
Employees and the Present Value of Accrued Benefits under the aggregate defined
benefit plan or plans for all Key Employees, and the denominator of which is the
sum of the account balances under the aggregate defined contribution plan or
plans for all Participants and the Present Value of Accrued Benefits under the
aggregate defined benefit plan or plans for all Participants as determined in
accordance with Section 416 of the Code and the regulations thereunder. The
account balances under a defined contribution plan and the Accrued Benefits
under a defined benefit plan in both the numerator and denominator of the
Top-Heavy Ratio are adjusted for any distribution made in the 5-year period
ending on the Determination Date.

     (3) For purposes of (1) and (2) above, the value of account balances and
the Present Value of Accrued Benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Section 416 of the Code and the
regulations thereunder for the first and second plan years of a defined benefit
plan. The account balances and Accrued Benefits of a Participant who:

     (i) is not a Key Employee but who was a Key Employee in a prior year; or

     (ii) has not received any compensation from any Employer maintaining the
Plan at any time during the 5-year period ending on the Determination Date, will
be disregarded. The calculation of the Top-Heavy Ratio, and the extent to which
distributions, rollovers, and

27



--------------------------------------------------------------------------------



 



transfers are taken into account will be made in accordance with Section 416 of
the Code and the regulations thereunder. Accordingly, the accrued benefit of any
employee who has not performed an Hour of Service for the Employer at any time
during the 5-year period ending on the Determination Date will be disregarded.
Deductible employee contributions will not be taken into account for purposes of
computing the Top-Heavy Ratio. When aggregating plans the value of account
balances and Accrued Benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

     (e) Permissive Aggregation Group: The Required Aggregation Group of plans
plus any other plan or plans of the Employer which, when considered as a group
with the Required Aggregation Group, would continue to satisfy the requirements
of Sections 401(a)(4) and 410 of the Code.

     (f) Required Aggregation Group:

     (1) Each qualified plan of the Employer in which at least one Key Employee
participates in the Plan Year containing the Determination Date or any of the
four preceding Plan Years (including any such plan that terminated within 5-year
period ending on the Determination Date), and

     (2) any other qualified plan of the Employer which enables a plan described
in (1) to meet the requirements of Sections 401(a)(4) or 410 of the Code.

     (g) Determination Date: For any Plan Year subsequent to the first Plan
Year, the last day of the preceding Plan Year. For the first Plan Year of the
Plan, the last day of that year.

     (h) Valuation Date: The first day of the Plan Year, as of which account
balances or Accrued Benefits are valued for purposes of calculating the
Top-Heavy Ratio.

     (i) Present Value: Present Value shall be based only on the Actuarial
Equivalent interest and mortality rates specified in Section 1.01(c)

     10.03 Minimum Accrued Benefit:

     (a) Notwithstanding any other provision in this Plan except (c), (d), and
(e) below, for any Plan Year in which this Plan is Top-Heavy, each Participant
who is employed on the last day of the Plan Year will accrue a benefit (to be
provided solely by Employer contributions and payable in the Normal Form of
Benefit) of 2.0% of his or her highest average compensation for the five
consecutive years for which the Participant had the highest compensation. The
minimum accrual is determined without regard to any Social Security
contribution. The minimum accrual applies even though under other Plan
provisions the Participant would not otherwise be entitled to receive an
accrual, or would have received a lesser accrual for the year.

28



--------------------------------------------------------------------------------



 



     (b) For purposes of computing the minimum accrued benefit, compensation
will include all wages subject to tax under Section 3101(a) without the dollar
limitation of Section 3121(a), but not including deferred compensation other
than contributions through a salary reduction agreement to a cash or deferred
plan under Section 401(k) or to a tax deferred annuity under Section 403(b) of
the Code.

     (c) No additional benefit accruals shall be provided pursuant to (a) above
to the extent that the total accruals on behalf of the Participant attributable
to Employer contributions will provide a benefit expressed as a life annuity
commencing at the Normal Retirement Date that equals or exceeds 20% of the
Participant’s highest average compensation for the five consecutive years for
which the Participant had the highest compensation.

     (d) The provisions in (a) above shall not apply to any Participant to the
extent that the Participant is covered under any other plan or plans of the
Employer. In such case, the minimum allocation or benefit requirement applicable
to this Top-Heavy plan will be met in the other plan or plans.

     (e) All accruals of Employer derived benefit, whether or not attributable
to years for which the Plan is Top-Heavy, may be used in computing whether the
minimum accrual requirements of paragraph (c) above are satisfied.

     10.04 Adjustment for Benefit Form Other Than Life Annuity. If the Normal
Form of Benefit is other than a single life annuity, the Employee must receive
an amount that is the Actuarial Equivalent of the minimum single life annuity
benefit. If the benefit commences at a date other than the Normal Retirement
Date, the Employee must receive at least an amount that is the Actuarial
Equivalent of the minimum single life annuity benefit commencing at the Normal
Retirement Date.

     10.05 Nonforfeitability of Minimum Accrued Benefit. The minimum accrued
benefit required (to the extent required to be nonforfeitable under
Section 416(b)) may not be forfeited due to any suspension of benefits upon
re-employment of retiree.

     10.06 Minimum Vesting Schedules. For any Plan Year in which this Plan is
Top-Heavy, the following vesting schedule will automatically apply to the Plan:

          Years of Vesting Service   Vested Percentage
1
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    100 %

     The minimum vesting schedule applies to all benefits within the meaning of
Section 411(a)(7) of the Code, including benefits accrued before the effective
date of Section 416 and benefits accrued before the Plan became Top-Heavy.
Further, no reduction in Vested benefits may occur in the event the Plan’s
status as Top-Heavy changes for any Plan Year. However, this

29



--------------------------------------------------------------------------------



 



Section does not apply to the Accrued Benefits of any Employee who does not have
an Hour of Service after the Plan has initially become Top-Heavy and such
Employee’s Accrued Benefits attributable to Employer contributions will be
determined without regard to this Section. If the vesting schedule under the
Plan shifts in or out of the above schedule for any Plan Year because of the
Plan’s Top-Heavy status, such shift is an amendment to the vesting schedule and
the election in Section 11.01(c) of the Plan applies.

     10.07 Compensation Limitation. For any Plan Year in which the Plan is
Top-Heavy, only the first $200,000 (or such larger amount as may be prescribed
by the Secretary or his delegate) of a Participant’s annual Compensation shall
be taken into account for purposes of determining benefits under the Plan.

CHAPTER XI

AMENDMENT OF THE PLAN

     11.01 Amendment by Employer. The Employer may, by resolution of its Board
of Directors, amend this Plan at any time. Any amendment by the Employer will be
subject to the following rules:

     (a) Without its written consent, no amendment may increase the duties or
liabilities of the Trustee.

     (b) Except as permitted by law, no amendment may provide for the use of
funds or assets under the Plan and Trust other than for the exclusive benefit of
Participants or their Beneficiaries. In addition, no amendment may allow Trust
Fund assets to revert to or be used or enjoyed by any Participating Employer
unless otherwise permitted by law.

     (c) If an amendment changes the vesting schedule of the Plan, or if the
Plan is amended in any way that directly or indirectly affects the computation
of a Participant’s nonforfeitable percentage, any Participant in the employ of a
Participating Employer or an Affiliated Employer on the date such amendment is
adopted (or the date it is effective, if later) who has completed at least three
Years of Vesting Service at the end of the election period specified below, may
make an irrevocable election to remain under the vesting schedule of the Plan as
in existence immediately prior to said amendment. If such Participant does not
make this election during the election period starting on the date such
amendment is adopted, and ending 60 days following the latest of the following
dates, he will be subject to the new vesting schedule provided by said
amendment:

     (1) the date the amendment is adopted;

     (2) the date the amendment is effective; or

     (3) the date written notice of the amendment is given to the Participant.

30



--------------------------------------------------------------------------------



 



     However, the failure to make an election described above will not result in
the forfeiture of any benefits which are already Vested.

     (d) No amendment may reduce the Accrued Benefit or Vested percentage of a
Participant.

     11.02 Conformance to Law. Regardless of the provisions of Section 11.01,
the Employer has the right to make whatever amendments are necessary to this
Plan or the Trust to bring it into conformity with applicable law.

     11.03 Merger, Consolidation, or Transfer. If the Plan and Trust are merged
or consolidated with, or the assets or liabilities are transferred to, any other
plan and trust, the benefits payable to each Participant immediately after such
action (if the Plan was then terminated) will be equal to or greater than the
benefits to which he would have been entitled if the Plan had terminated
immediately before such action.

CHAPTER XII

TERMINATION OF THE PLAN

     12.01 Right to Terminate. It is the expectation of the Employer that it
will continue the Plan and the payment of contributions indefinitely, but
continuance of the Plan is not assumed as a contractual obligation of the
Employer, and the right is reserved by the Employer, by resolution of its Board
of Directors, at any time to reduce, suspend, or discontinue its contributions,
or terminate the Plan with respect to certain or all of its Employees. Further,
any other Participating Employer may do likewise as to its participation in the
Plan by resolution of its Board of Directors. If the Plan is terminated or
partially terminated, the Accrued Benefit of each Participant who is in the
employ of the Participating Employer on the effective date of the Plan
termination or partial termination (as specified by the Participating Employer
unless otherwise specified by the PBGC) and whose employment is affected by such
termination or partial termination will thereafter be fully vested and
nonforfeitable. Such Participant will have recourse only to the assets of the
Trust Fund and the PBGC for the payment of such Vested Accrued Benefit.

     12.02 Termination Priorities. If the Plan is terminated or partially
terminated (whether by the Employer or the PBGC), and the PBGC has notified the
Employer that it may proceed with benefit payments under this Plan, the Trust
Fund assets (or portion thereof, in the case of partial termination) will be
allocated to the appropriate Participants (all Participants in the event of
complete Plan termination, in the event of partial termination, only those
Participants whose Termination of Employment caused or was the result of such
partial termination) in the following order of priority:

     (a) to provide for the return of Employee contributions, if any;

     (b) to provide for any benefit of a Participant which was payable as an
annuity in either of the following categories:

31



--------------------------------------------------------------------------------



 



     (1) the benefit of a Participant which was in pay status as of the first
day of the 3-year period immediately preceding the date the Plan was terminated,
as specified by the PBGC;

     (2) the benefit of a Participant which could have been in pay status as of
the first day of the 3-year period immediately preceding the date the Plan was
terminated, as specified by the PBGC.

     For purposes of this Sub-Section (b), such benefit will be determined on
the basis of the Plan’s provisions which were in effect at any time during the
5-year period ending on such date of Plan termination under which the benefit
would be the least;

     (c) to provide for any other benefit of a Participant (not covered by any
of the two previous priority classifications) which is insured and guaranteed by
the PBGC;

     (d) to provide for all other nonforfeitable benefits;

     (e) to provide for all other benefits.

     Any allocations provided for under the above priority classifications will
be payable to either a Participant or his Beneficiary, whichever is appropriate.
In addition, with respect to priority classifications (b), (c), (d), and (e),
the amount of an allocation to a Participant under a specified priority
classification will be reduced by the amount of such Participant’s allocation
under a previous priority classification.

     12.03 Reversion to Employer. In the event assets remain in the Trust Fund
after the complete satisfaction of all liabilities of the Plan and Trust, as
specified in Section 12.02, distribution may be made to the Employer of such
remaining assets, which will be deemed attributable to the difference between
the actuarial assumptions used by the Actuary to determine the funding
requirements of the Plan and Trust and the actual experience of the Trust Fund
during its operation.

     12.04 Subsequent Benefit Payments. Unless otherwise specified by law, the
timing, form (with the addition of lump sum distributions), and amount of any
benefit payments provided under this Chapter will be made in accordance with the
provisions of Chapter VIII.

CHAPTER XIII

CLAIMS PROCEDURE

     13.01 Written Claim. A Participant or Beneficiary(ies) may make a claim for
Plan benefits by filing a written request with the Committee, on a form provided
by the Committee.

     13.02 Claim Denial. If a claim is wholly or partially denied, the Committee
will furnish the Participant or Beneficiary(ies) with written notice of the
denial within 60 days of the date the original claim was filed. The notice of
denial will specify:

32



--------------------------------------------------------------------------------



 



     (a) the reason for denial;

     (b) specific reference to pertinent Plan and Trust provisions on which the
denial is based;

     (c) a description of any additional information or requirements needed to
be eligible to obtain the denied benefit and an explanation of why such
information or requirements are necessary; and

     (d) an explanation of the claim procedure.

     13.03 Request for Review of Denial. The Participant or Beneficiary(ies)
will have 60 days from receipt of denial notice in which to make written
application for review by the Committee. The Participant or Beneficiary may
request that the review be in the nature of a hearing. The Participant or
Beneficiary(ies) will have the rights to representation, to review pertinent
documents, and to submit comments in writing.

     13.04 Decision on Review. The Committee will issue a decision on such
review within 60 days after receipt of an application for review.

     The Committee shall have full and complete discretionary authority to
determine eligibility for benefits, to construe the terms of the Plan and to
decide any matter presented through the claims review procedure. Any final
determination by the Committee shall be binding on all parties. If challenged in
court, such determination shall not be subject to de novo review and shall not
be overturned unless proven to be arbitrary and capricious upon the evidence
considered by the Committee at the time of such determination.

     13.05 Additional Time. The Committee may take additional time, as provided
by government regulations, under this Chapter XIII, if such time is needed to
gather data, perform calculations or reach decisions in the processing of a
claim. The Participant or Beneficiary(ies) will be informed by the Committee, in
writing, of the need for such additional time prior to the date such extension
begins.

CHAPTER XIV

CONTRIBUTION AND BENEFIT LIMITS
TO HIGH PAID EMPLOYEES

     14.01 When Applicable. Participating Employer contributions on behalf of
any of the 25 highest paid Employees at the time the Plan is established and
whose anticipated annual benefit exceeds $1,500 will be restricted as provided
in Section 14.02 upon the occurrence of the following conditions:

     (a) The Plan is terminated within 10 years after its establishment;

     (b) The benefits of such highest paid Employee become payable within
10 years after the establishment of the Plan; or

33



--------------------------------------------------------------------------------



 



     (c) If Section 412 of the Code (without regard to Section 412(h)(2)) does
not apply to this Plan, the benefits of such Employee become payable after the
Plan has been in effect for 10 years, and the full current costs of the Plan for
the first 10 years have not been funded.

     14.02 Limitations. Participating Employer contributions which may be used
for the benefit of an Employee described in Section 14.01 shall not exceed the
greater of $20,000, or 20% of the first $50,000 of the Employee’s compensation
multiplied by the number of years between the date of the establishment of the
Plan and:

     (a) if 14.0l(a) applies, the date of the termination of the plan;

     (b) if 14.0l(b) applies, the date the benefit becomes payable; or

     (c) if 14.0l(c) applies, the date of the failure to meet the full current
costs.

     14.03 Limitations if Plan Amended. If the Plan is amended so as to increase
the benefit actually payable in event of the subsequent termination of the Plan,
or the subsequent discontinuance of contributions thereunder, then the
provisions of the above Sections shall be applied to the Plan as so changed as
if it were a new Plan established on the date of the change. The original group
of 25 Employees (as described in Section 14.01 above) will continue to have the
limitations in Section 14.02 apply as if the Plan had not been changed. The
restriction relating to the change of Plan should apply to benefits or funds for
each of the 25 highest paid Employees on the effective date of the change except
that such restrictions need not apply with respect to any Employee in this group
for whom the normal annual pension or annuity provided by Participating Employer
contributions prior to that date and during the ensuing ten years, based on his
rate of compensation on that date, could not exceed $1,500.

     The Participating Employer contributions which may be used for the benefit
of the new group of 25 Employees will be limited to the greater of:

     (a) The Participating Employer contributions (or funds attributable
thereto) which would have been applied to provide the benefits for the Employees
if the previous Plan had been continued without change;

     (b) $20,000; or

     (c) The sum of:

     (1) the Participating Employer contributions (or funds attributable
thereto) which would have been applied to provide benefits for the Employees
under the previous Plan if it had been terminated the day before the effective
date of change, and

     (2) an amount computed by multiplying the number of years (for which the
current costs of the Plan after that date are met) by 20% of his annual
compensation, or $10,000, whichever is smaller.

34



--------------------------------------------------------------------------------



 



     14.04 Alternate Limitations. Notwithstanding the above limitations the
following limitations will apply if they would result in a greater amount of
Participating Employer contributions to be used for the benefit of the
restricted Employee:

     (a) In the case of a substantial owner (as defined in Section 4022(b)(5) of
ERISA), a dollar amount which equals the present value of the benefit guaranteed
for such Employee under Section 4022 of ERISA, or if the Plan has not
terminated, the present value of the benefit that would be guaranteed if the
Plan terminated on the date the benefit commences, determined in accordance with
regulations of the PBGC; and

     (b) In the case of the other restricted Employees, a dollar amount which
equals the present value of the maximum benefit described in
Section 4022(b)(3)(B) of ERISA (determined on the earlier of the date the Plan
terminates or the date benefits commence, and determined in accordance with
regulations of the PBGC) without regard to any other limitations in Section 4022
of ERISA.

CHAPTER XV

MISCELLANEOUS PROVISIONS

     15.01 Reversion of Assets. This Plan and Trust are for the exclusive
benefit of the Employees of the Participating Employers and none of the assets
may be used for any other purpose. Notwithstanding the above, there may be a
reversion of assets to the Employer (or the Employee) in the event one of the
following occurs:

     (a) If, in the course of administering the Plan and Trust, errors in
accounting arise due to factual errors in information supplied by any
Participating Employer, the Committee, the Plan Administrator or the Trustee,
equitable adjustments may be made to correct these errors. Excess contributions
arising from such adjustments may be returned to the Participating Employer
within one year after such contributions were made.

     (b) All Participating Employer contributions made to the Plan under Code
Section 412(m) are conditioned on deductibility. For any year(s) that all or a
part of a deduction for Participating Employer contributions to the Plan is
disallowed by the Secretary of the Treasury, the amount of the contributions so
disallowed shall be returned to the Participating Employer within one year after
such disallowance.

     (c) The Plan is terminated as provided for in Chapter XII.

     15.02 Equitable Adjustment. The Committee may make equitable adjustments,
which may be retroactive, to correct for mathematical, accounting, or factual
errors made in good faith. Such adjustments will be final and binding on all
Participants and other parties in interest.

     15.03 Reasonable Compensation. If for any Plan Year, the Internal Revenue
Service determines that the total compensation of a Participant exceeds the
amount which can be considered “reasonable” for purposes of the federal income
tax return of the Participating

35



--------------------------------------------------------------------------------



 



Employer, then the Committee will readjust the Accrued Benefit of such
Participant to reflect only the “reasonable” compensation of said Participant.

     15.04 Indemnification. To the extent permitted by law, the Employer will
indemnify each member of the Committee and any others to whom the Employer has
delegated fiduciary duties (except corporate trustees, insurers or “investment
managers” (as defined in ERISA)) against any and all claims, losses, damages,
expenses and liabilities arising from their responsibilities in connection with
the Plan, unless the same are determined to be due to gross negligence or
willful misconduct.

     15.05 Protection From Loss. Neither the Trustee, the Plan Administrator,
the Committee nor the Employer guarantee the Trust Fund in any way from loss or
depreciation. To the extent permitted by applicable law, the liability of any of
these persons, groups of persons, or entities to make any payment under the Plan
and Trust is limited to the available assets of the Trust Fund.

     15.06 Protection From Liability. To the maximum extent allowed by law, the
Plan Administrator and the Participating Employers, and their agents, designees
and employees, shall be free from all liability, joint or several, for their
acts, omissions, and conduct, except in the case of their own willful
misconduct, gross negligence or bad faith. Specifically and without limitation
other than as follows, nothing in the first sentence of this Section or
elsewhere in the Plan and Trust shall be construed to relieve any Fiduciary from
responsibility or liability for any responsibility, obligation or duty Under
Part 4 of Title 1 of ERISA (except as provided in Sections 405(b)(1) and 405(d)
of ERISA).

     15.07 Adoption of Rules and Procedures. Any group of people acting in a
specified capacity under the Plan and Trust (such as the Named Fiduciary,
Trustee, Committee, Plan Administrator, “investment manager” (as defined by
ERISA) if any, and so on) may create and abide by whatever rules and procedures
they desire, so long as these rules and procedures are not inconsistent with the
Plan, the Trust and applicable law. If these rules specifically limit the duties
and responsibilities of the members of any of these groups, then to the extent
permitted by applicable law, the liability to each member under the Plan and
Trust will be limited to his specific duties.

     15.08 Assignment of Benefits. A Participant’s interest in this Plan may not
be assigned or alienated, either voluntarily or involuntarily. This shall not
preclude the Trustee from complying with: (i) a qualified domestic relations
order (as defined in Section 414(p) of the Code) made pursuant to a domestic
relations law requiring deduction from the benefits of a Participant for
alimony, child support, or marital property payments, or (ii) on or after
August 5, 1997 and pursuant to Code Section 401(a)(13)(c), any court order,
judgment, decree, or settlement agreement requiring that a Participant’s
benefits be reduced where the Participant has committed a breach of fiduciary
duty to the Plan or committed a criminal act against the Plan.

     Notwithstanding any restrictions on the timing of distributions and
withdrawals under this Plan, distribution shall be made to an alternate payee in
accordance with the terms of an order described in the preceding paragraph, or
as determined by the Plan Administrator and alternate payee if provided in the
order, even if such distribution is made prior to the Participant’s attainment
of the earliest retirement age (as defined in Code Section 414(p)(4)).

36



--------------------------------------------------------------------------------



 



     15.09 Mental Competency. Every person receiving or claiming benefits under
the Plan and Trust will be presumed to be mentally competent until the date on
which the Committee receives a written notice (in a form and manner acceptable
to it) that such person is incompetent, and that a guardian, conservator or
other person legally vested with his care or the care of his estate has been
appointed. If the Committee receives acceptable notice that a person to whom a
benefit is payable under the Plan and Trust is unable to care for his affairs
because of incompetency, any payment due (unless a prior claim for it has been
made by duly appointed legal representative) may be paid to the spouse, a child,
a parent, a brother or a sister or to any person determined by the Committee to
have incurred expenses for such person. Any such payment will be a complete
discharge of the obligation of the Participating Employer, Committee, Plan
Administrator and Trustee to provide benefits under the Plan and Trust.

     In the event that the Plan benefits of a person receiving or claiming them
are garnished or attached by order of any court, the Committee may bring an
action for a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. While
the action is pending, any benefits that become payable under this plan will be
paid into the court as they become payable. The court will then make the benefit
distributions to the recipient it deems proper at the close of said action.

     15.10 Authentication. The Participating Employer, Committee, Plan
Administrator and Trustee will be fully protected in acting and relying upon
such certificate, affidavit, document or other information which that person
requesting such information may consider pertinent, reliable and genuine.

     Any notice required to be made under the Plan and Trust may be waived, in
writing, by the person entitled thereto. In addition, the time period specified
in this Plan for filing any such notice may be modified or waived, in writing,
by the person entitled thereto.

     15.11 Not an Employment Contract. The Plan and Trust will not be construed
as creating or modifying any contract of employment between any Participating
Employer and the Employee.

     15.12 Appointment of Auditor. The Employer shall have the right to appoint
an independent auditor to audit the books, records, and accounts of the Trustee
as they relate to the Plan and the Trust.

     15.13 Uniform Treatment. All interpretations made in connection with the
Plan and Trust are intended to be exercised in a nondiscriminatory manner so
that all Employees in similar circumstances are treated alike.

     15.14 Interpretation. The provisions of the Plan and Trust are to be
construed as a whole and not construed separately without relation to the
context of the entire agreement.

     15.15 Plural and Gender. When appropriate, the singular nouns in the Plan
and Trust may include the plural, and vice versa. Also, wherever the male gender
is used in the Plan and Trust, the female gender may be included, and vice
versa.

37



--------------------------------------------------------------------------------



 



     15.16 Headings. Headings at the beginnings of any Chapter, Section, or
Sub-Section are for convenience only and are not to influence the construction
of this Plan and Trust.

     15.17 Expenses. The Participating Employers may pay the expenses of
administering the Plan, if desired. However, if they do not pay these expenses
directly, then, to the extent permitted by law, the payments will be made from
the Trust Fund.

     15.18 Prevention of Escheat. If the Participating Employer cannot ascertain
the whereabouts of any person to whom a payment is due under the Plan, and if a
notice of such payment due is mailed to the last known address of such person,
as shown on the records of the Participating Employer, and within three months
after such mailing such person has not made written claim therefor, the
Participating Employer, if it so elects, may direct that such payment and all
remaining payments otherwise due to such person be canceled on the records of
the Plan and the amount thereof applied to reduce the contributions of the
Participating Employer. The Plan and the Trust shall have no further liability
therefor, except that, in the event such person later notifies the Participating
Employer of his whereabouts and requests the payment due to him under the Plan,
the amount so applied shall be paid to him.

     15.19 Special Provisions Respecting Military Service. Notwithstanding any
provision of the Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Section 414(u) of the Code, effective for individuals whose re-employment
occurs after December 11, 1994.

     15.20 Participation of Affiliated Employers. The administrative powers and
control of the Employer, as provided in this Plan and the Trust agreement, as
well as the sole and exclusive right of amendment and termination (as covered in
Chapters XI and XII) and of appointment and removal of the Plan Administrator,
the Trustee, and their successors, shall remain solely with OshKosh B’Gosh, Inc.
and shall not be diminished in any way by reason of the participation of any
Affiliated Employer in the Plan and the Trust agreement.

CHAPTER XVI

EGTRRA PROVISIONS

     16.01 Adoption and Effective Date of Amendment. This amendment of the Plan
is adopted to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”). This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, this
amendment shall be effective as of the first day of the first Plan year
beginning after December 31, 2001.

     16.02 Supersession of Inconsistent Provisions. This amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this amendment.

     16.03 Increase in Compensation Limit.

38



--------------------------------------------------------------------------------



 



     (a) Increase in limit. The annual compensation of each Participant taken
into account in determining benefit accruals in any Plan Year beginning after
December 31, 2001, shall not exceed $200,000. Annual compensation means
compensation during the plan year or such other consecutive 12-month period over
which compensation is otherwise determined under the plan (the determination
period). For purposes of determining benefit accruals in a plan year beginning
after December 31, 2001, the compensation for any prior determination period
shall be $200,000.

     (b) Cost-of-living adjustment. The $200,000 limit on annual compensation in
paragraph (a) shall be adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the determination period that
begins with or within such calendar year.

     16.04 Modification of Top-Heavy Rules.

     (a) Effective date. This section shall apply for purposes of determining
whether the Plan is a top-heavy plan under Section 416(g) of the Code for plan
years beginning after December 31, 2001, and whether the plan satisfies the
minimum benefits requirements of Section 416(c) of the Code for such years. This
section amends Chapter V of the Plan.

     (b) Determination of top-heavy status.

     (1) Key employee. Key employee means any employee or former employee
(including any deceased employee) who at any time during the Plan Year that
includes the determination date was an officer of the employer having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for plan years beginning after December 31, 2002), a 5-percent owner of the
employer, or a 1-percent owner of the employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a key employee will be made in accordance with Section 416(i)(1) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder.

     (2) Determination of present values and amounts. Subsections (3) and
(4) below shall apply for purposes of determining the present values of accrued
benefits and the amounts of account balances of employees as of the
determination date.

     (3) Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated

39



--------------------------------------------------------------------------------



 



with the plan under Section 416(g)(2)(A)(i) of the Code. In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”

     (4) Employees not performing services during year ending on the
determination date. The accrued benefits and accounts of any individual who has
not performed services for the employer during the 1-year period ending on the
determination date shall not be taken into account.

     (c) Minimum benefits. For purposes of satisfying the minimum benefit
requirements of Section 416(c)(1) of the Code and the Plan, in determining years
of service with the employer, any service with the employer shall be disregarded
to the extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Section 410(b) of the Code) no key employee or former key
employee.

     16.05 Direct Rollovers of Plan Distributions.

     (a) Effective date. This section shall apply to distributions made after
December 31, 2001.

     (b) Modification of definition of eligible retirement plan. For purposes of
the direct rollover provisions in Section 8.07 of the Plan, an eligible
retirement plan shall also mean an annuity contract described in Section 403(b)
of the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Section
414(p) of the Code.

     (c) Modification of definition of eligible rollover distribution to include
after-tax employee contributions. For purposes of the direct rollover provisions
in Section 8.07 of the Plan, a portion of a distribution shall not fail to be an
eligible rollover distribution merely because the portion consists of after-tax
employee contributions which are not includible in gross income. However, such
portion may be paid only to an individual retirement account or annuity
described in Section 408(a) or (b) of the Code, or to a qualified defined
contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.

     IN WITNESS WHEREOF, this Plan is executed by the Employer through its duly
authorized officers, on this    6    day of   November  , 2001.

                  By:   /S/ David L. Omachinski               Attest:   /S/
Margaret Wacholtz     

40



--------------------------------------------------------------------------------



 



OSHKOSH B’GOSH, INC.

OFFICERS’ CERTIFICATE

     WHEREAS, OshKosh B’Gosh, Inc. has established and currently maintains the
OshKosh B’Gosh, Inc. Pension Plan (the “Plan”) on behalf of certain eligible
employees of OshKosh B’Gosh, Inc. (the “Company”);

     WHEREAS, the Company wishes to amend the Plan to make certain changes to
the Plan’s eligibility provisions and benefit formula; and

     WHEREAS, by prior resolution, the Company has authorized Paul S.
Christensen and Michael L. Heider to make such eligibility and formula changes
and any further amendments to the Plan as they deem necessary or desirable;



    NOW THEREFORE, the OshKosh B’Gosh, Inc. Pension Plan is hereby amended,
effective as of January 1, 2005, as follows:



  1.   Effective January 1, 2005, the definition of “Accrued Benefit” in Section
1.01(a) shall be amended in its entirety to read as follows:

(a) Accrued Benefit means a Participant’s Normal Retirement Benefit earned under
the Plan payable at a Participant’s Normal Retirement Date based on his Years of
Benefit Service and monthly Compensation up to the date for which the Accrued
Benefit is being determined. Notwithstanding the foregoing, the Accrued Benefit
of an Employee who was a Participant on December 31, 2004 and who continues as a
Participant on January 1, 2005, shall not be less than such Participant’s
Accrued Benefit determined under the terms of the Plan as in effect on
December 31, 2004.



  2.   Effective January 1, 2005, a final paragraph shall be added to the
definition of “Employee” in Section 1.01(p) of the Plan to read as follows:    
    Notwithstanding the foregoing provisions of this Section 1.01(p), “Employee”
shall not include any employee hired as a “retail store employee” (i.e., an
employee designated either as classification code 200 and 225 or successor
designation of similar import) who is hired on or after January 1, 2005.
Further, an Employee who either becomes a “retail store employee” after
January 1, 2005, as a result of transfer or otherwise, or who terminates
employment and is rehired as a “retail store employee” on or after January 1,
2005, shall not be an Employee hereunder while employed as a “retail store
employee.”     3.   Section 2.02 shall be clarified by adding the phrase “as an
Employee” after the phrase “and is later rehired” as it appears in such
Section 2.02.

41



--------------------------------------------------------------------------------



 



  4.   Effective January 1, 2005, Section 4.01(a) of the Plan shall be amended
in its entirety to read as follows:

(a) Effective January 1, 2005, a Participant who retires from a Participating
Employer on his Normal Retirement Date is entitled to a monthly Normal
Retirement Benefit, payable in the Normal Form of Benefit, in an amount equal to
the Participant’s five-year average monthly compensation (i.e., the average of
any five consecutive Plan Years or if the actual number of such Years in less
than five, the average based on the number of completed months, which produce
the highest average) multiplied by the sum of (i) plus (ii), where (i) equals 1%
multiplied by the Participant’s Years of Benefit Service prior to January 1,
2005, and (ii) equals .75% multiplied by the Participant’s Years of Benefit
Service after December 31, 2004.

Notwithstanding the foregoing, in no event shall such Participant’s Normal
Retirement Benefit be less than that accrued under the Plan as of December 31,
2004 under the Plan formula then in effect.

     The foregoing actions are taken with the understanding that such actions
are consistent with the desires and intentions of the Company.

        OSHKOSH B’GOSH, INC.
By:
  /S/ MICHAEL L. HEIDER
 
 

--------------------------------------------------------------------------------


  Michael L. Heider

  Vice President Finance, Treasurer and

  Chief Financial Officer
Date:
  December 30, 2004
 
    OSHKOSH B’GOSH RETAIL, INC.
By:
  /S/ PAUL CHRISTENSEN
 
 

--------------------------------------------------------------------------------


  Paul Christensen

  Assistant Secretary
Date:
  December 30, 2004
 
    OBG PRODUCT DEVELOPMENT AND SALES, INC.
By:
  /S/ PAUL CHRISTENSEN
 
 

--------------------------------------------------------------------------------


  Paul Christensen

  Assistant Secretary
Date:
  December 30, 2004
 
    OBG DISTRIBUTION COMPANY, LLC
By:
  /S/ MICHAEL L. HEIDER
 
 

--------------------------------------------------------------------------------


  Michael L. Heider

  Vice President Finance, Treasurer and

  Chief Financial Officer
Date:
  December 30, 2004
 
    OBG MANUFACTURING COMPANY
By:
  /S/ MICHAEL L. HEIDER
 
 

--------------------------------------------------------------------------------


  Michael L. Heider

  Vice President Finance, Treasurer and

  Chief Financial Officer
Date:
  December 30, 2004


42